Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,117,957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 5 of Claim 15, insert --medical, dental, laboratory and/or pharmaceutical-- before “goods”;
in line 18 of Claim 21, insert --plurality of-- before “graphical”;
in line 3 of Claim 27, delete “transitions” and insert --configured to transition--;
in line 5 of Claim 28, delete “the device transitions” and insert --to transition--;
in line 7 of Claim 28, delete “the device initiates” and insert --to initiate--;
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the 35 U.S.C. 112 rejections and filing and acceptance of terminal disclaimer on 1/14/2021 has overcome the double patenting rejection of the claims. See also examiner’s statement of reasons for allowance in the Final Action mailed 5/31/2018 (paragraph 14 on pp. 4-8) for the parent application 15/026,421. As stated therein, none of the prior art of Forsyth (20070041864), Kobayashi (20050109070), Nakai (JP2008-200126) and Martin (WO2012092445) teaches the device as claimed in this application, specifically processing circuitry and computer executable instructions configured as set forth in the claims of this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799